United States Court of Appeals
                     For the First Circuit


No. 17-2005

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                       OMAR SOSA-GONZÁLEZ,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Francisco A. Besosa, U.S. District Judge]


                             Before

                       Howard, Chief Judge,
               Lynch and Thompson, Circuit Judges.


     Luis A. Guzmán Dupont on brief for appellant.
     Mariana E. Bauzá-Almonte, Assistant United States Attorney,
Steven Liong-Rodríguez, Special Assistant United States Attorney,
and Rosa Emilia Rodríguez-Vélez, United States Attorney, on brief
for appellee.


                         August 14, 2018
             LYNCH, Circuit Judge. This is a sentencing appeal. Omar

Sosa-González ("Sosa") pleaded guilty to one count of being a felon

in possession of a firearm and ammunition and to one count of

possession of a machine gun, in violation of 18 U.S.C. § 922(g)(1)

and 18 U.S.C. § 922(o) respectively.      Sosa challenges his sixty-

six month sentence on procedural and substantive reasonableness

grounds.   We affirm the sentence.

                                  I.

             The background facts are these.     On March 13, 2017,

agents of the Puerto Rican Police Department ("PRPD") were told

that a man -- later identified as Sosa -- had been seen carrying

a firearm in public.     An agent of the PRPD then surveilled Sosa's

residence on March 15 and 17, and saw Sosa carrying a handgun while

Sosa walked from his car to his residence.         PRPD agents then

executed a search warrant on Sosa's residence on March 28, 2017.

             This search uncovered a loaded AK-47 rifle and 28 rounds

of 7.62 caliber ammunition in Sosa's room. After knowingly waiving

his rights, Sosa told the agents that the rifle belonged to him

and that no other members of his family knew about his possession

of the rifle.      Sosa also told agents that the rifle was fully

automatic.

             Further police investigation determined that: the rifle

was modified to shoot more than one round of ammunition, without

manual reloading, by a single function of the trigger; Sosa had


                                 - 2 -
been convicted of crimes punishable by terms of imprisonment

exceeding one year previously; and the rifle and ammunition had

not been manufactured in Puerto Rico.       The modification of the

rifle made it qualify as a machine gun under 18 U.S.C. § 922(o).

             In April 2017, a grand jury in the district of Puerto

Rico indicted Sosa for being a felon in possession of a firearm

and ammunition, in violation of 18 U.S.C. § 922(g)(1), and for

possession of a machine gun, in violation of 18 U.S.C. § 922(o).

             Pursuant to a plea agreement, Sosa stipulated to the

facts discussed here, and agreed to plead guilty to one count of

being a felon in possession of a firearm and ammunition and to one

count of possession of a machine gun.    The sentencing calculation

in the plea agreement started with a Base Offense Level of 22,

coupled with a three-level reduction for timely acceptance of

responsibility.

             There was no stipulation as to Sosa's Criminal History

Category.     Sosa had six state-level convictions in Puerto Rico,

including for: unlicensed firearm possession (six month sentence),

unlawful ammunition possession (three year and one day sentence),

two counts of possession of controlled substances (twenty-four

month sentence), and two counts of conspiracy to possess with

intent   to    distribute   controlled   substances   (thirty   month

sentence).




                                - 3 -
           The parties agreed that each would seek a sentence within

the Guidelines sentencing range ("GSR") for a Total Offense Level

("TOL") of 19 and the relevant Criminal History Category.                  Sosa

agreed to waive his right to appeal if the district court imposed

a sentence of fifty-seven months or less, and acknowledged that

the district court could, in its discretion, impose a sentence up

to the statutory maximum for each offense.

           The statutory maximum for both a violation of 18 U.S.C.

§   922(g)(1),   being   a   felon   in   possession    of   a   firearm    and

ammunition, and for a violation of 18 U.S.C. § 922(o), possession

of a machine gun, is: an imprisonment term of not more than ten

years, 18 U.S.C. § 924(a)(2); supervised release of not more than

three years, 18 U.S.C. § 3583(b)(2); and a fine of not more than

$250,000, 18 U.S.C. § 3571(b)(3).

           The   Presentence    Investigation       Report   ("PSR")   noted

Sosa's six prior convictions related to firearms and drug offenses.

These convictions led to a criminal history score of nine, and a

Criminal History Category of IV.             Between this category and the

TOL, the calculated GSR was forty-six to fifty-seven months.               Sosa

did not object the PSR, stating that "it reflects completely and

fully Mr. Omar Sosa's situation as to his life, careers, education,

substance abuse, [how] he was raised, and . . . the facts of the

case."




                                     - 4 -
            Sosa then requested a sentence of forty-six months due

to, inter alia, Sosa's repentance, his claim of possessing the

rifle due to fear of an unidentified person who had escaped from

jail, and his desire to better himself by attending drug treatment

and becoming certified as a barber in prison.

            The    government    requested   a   sentence     of    fifty-seven

months due to, inter alia, the "serious nature and circumstances

of   the   offenses,"   the     dangerousness    of    machine     guns,   Sosa's

criminal history and use of illegal drugs, and his sporadic

employment.

            The district court determined that the PSR had been

calculated accurately.        The court then imposed a sentence above

the GSR: sixty-six months imprisonment for each count, to be served

concurrently, and three years of supervised release.                  The court

explained its reasons for this sentence.              Sosa objected generally

that this sentence "is unreasonable," and timely appealed.

                                       II.

            The parties agree that the waiver of appeal provision in

the plea agreement is inapplicable, because the sentence given was

longer than the agreed-to range.

            We    generally   review    claims   of    sentencing     error   for

reasonableness under an abuse of discretion standard.               See Gall v.

United States, 552 U.S. 38, 41 (2007); United States v. Soto-Soto,

855 F.3d 445, 448 (1st Cir. 2017).           Our analysis has two parts:


                                     - 5 -
"we first determine whether the sentence imposed is procedurally

reasonable         and     then     determine   whether   it   is    substantively

reasonable."           United States v. Clogston, 662 F.3d 588, 590 (1st

Cir. 2011).         In this analysis, "[w]e review the district court's

interpretation of the guidelines de novo and its fact finding for

clear error."          United States v. Reyes-Rivera, 812 F.3d 79, 85 (1st

Cir. 2016).

                 When a defendant does not raise a procedural objection

at sentencing, the review is instead for plain error.1                  Id.   Here,

Sosa       did   not     preserve    his   procedural   objection.    Sosa    stated

generally that "we object as to the sentence because we believe it

is unreasonable."             Sosa made no more specific objection.              "A

general objection to the procedural reasonableness of a sentence

is not sufficient to preserve a specific challenge to any of the

sentencing court's particularized findings.                 To preserve a claim

of error . . ., an objection must be sufficiently specific to call

the district court's attention to the asserted error."                  Soto-Soto,

855 F.3d at 448 n.1.




       1  To prevail under this demanding standard, an appellant
must demonstrate "(1) that an error occurred (2) which was clear
or obvious and which not only (3) affected the defendant's
substantial rights, but also (4) seriously impaired the fairness,
integrity, or public reputation of judicial proceedings."
United States v. Rondón-García, 886 F.3d 14, 20 (1st Cir. 2018)
(quoting United States v. Cortés-Medina, 819 F.3d 566, 569 (1st
Cir. 2016)).


                                           - 6 -
           But even reviewed under the more defendant-friendly

abuse of discretion standard, Sosa cannot meet his burden.

A.    Procedural Reasonableness

           Sosa asserts that the district court did not "consider

all the relevant § 3553(a) factors," and did not adequately explain

the reasons for the sentence.         He further protests that the

district court "did not give . . . adequate consideration to the

facts of the case and the Defendant-Appellant's characteristics,

and, instead, focused primarily on the nature of the offense to

calculate the term of the imprisonment."    Relatedly, Sosa stressed

at the sentencing hearing that he "had the weapon because he felt

threatened by someone . . . [and] feared for his life," but he did

not provide any information whatsoever about this threat.

           A district court's sentence is procedurally reasonable

if:

           the district court committed no significant
           procedural error, such as failing to calculate
           (or improperly calculating) the Guidelines
           range, treating the Guidelines as mandatory,
           failing to consider the § 3553(a) factors,
           selecting   a  sentence   based   on   clearly
           erroneous facts, or failing to adequately
           explain the chosen sentence—including an
           explanation for any deviation from the
           Guidelines range.

United States v. Martin, 520 F.3d 87, 92 (1st Cir. 2008) (quoting

Gall, 552 U.S. at 51).




                                  - 7 -
           As to the consideration and balance of the § 3553(a)

factors, which Sosa primarily relies upon in his appeal, a district

court "need not verbalize its evaluation of each and every section

3553(a) factor."     Reyes-Rivera, 812 F.3d at 89.         And we have made

clear in several cases that "a sentencing court is not required to

address the § 3553(a) factors one by one, in some sort of rote

incantation when explicating its sentencing decision, nor must the

court afford each of the § 3553(a) factors equal prominence."

United States v. Vázquez-Vázquez, 852 F.3d 62, 66 (1st Cir. 2017)

(quoting United States v. Pulido, 566 F.3d 52, 64 (1st Cir. 2009)).

           Contrary    to    Sosa's     assertion,   the   district      court

expressly discussed, and gave more than sufficient consideration

to, several § 3553(a) factors.

           The   district    court     first   stated   directly    that   it

considered the sentencing factors "set forth in Title 18, United

States Code section 3553(a)."         The district court clearly laid out

Sosa's prior convictions "for being in possession of an unlicensed

firearm, for unlawful possession of ammunition, of conspiracy to

possess with intent to distribute controlled substances, and of

possession of controlled substances, all by the Carolina Superior

Court."

           The district court then discussed and considered Sosa's

relevant   history     and    characteristics,       including     his   age,

education, employment history, and drug use.            Next, the district


                                     - 8 -
court discussed the nature and circumstances of the offense,

including that the firearm in Sosa's possession had "a 30-round

high   capacity   magazine     containing      28    rounds    of   7.62   caliber

ammunition"    and    that    the   rifle    had    been   "modified    to   shoot

automatically."      The district court also noted that machine guns

are "dangerous and unusual weapons . . . not typically possessed

by law-abiding citizens for lawful purposes."                 The district court

further cited a Ninth Circuit case, United States v. Henry, 688

F.3d 637 (9th Cir. 2012), that examined the danger of machine guns,

which "can fire more than 1,000 rounds a minute, which permits a

shooter to kill dozens of people within a matter of seconds,

usually innocent bystanders."

             Accordingly, the district court determined that neither

the    government's     nor    Sosa's       suggested      sentence    adequately

"reflects the serious[ness] of the offense, . . . promotes respect

for the law, . . . or protects the public from further crimes by

Mr. Sosa."    The district court also mentioned the need for proper

"deterrence and punishment."

             Given this ample consideration of § 3553(a) factors by

the district court, Sosa's suggestion that the district court "did

not give . . . adequate consideration to the facts of the case and

the Defendant-Appellant's characteristics" indicates that Sosa's

"real complaint is not that the [district] court failed to consider

the section 3553(a) factors, but that the court did not assign the


                                     - 9 -
weight to certain factors that [Sosa] thought appropriate." United

States    v.    Ruiz–Huertas,    792    F.3d    223,   227    (1st   Cir.    2015).

Needless to say, this does not constitute abuse of discretion.

B.    Substantive Reasonableness

               Sosa also challenges the substantive reasonableness of

his   sentence.       He   argues   generally     that      the   district    court

"fail[ed] to consider mitigating factors," and specifically that

the district court "insufficiently considered . . . the 'history

and characteristics of the defendant.'"                Sosa mentions no other

mitigating factors specifically.2

               We typically review the substantive reasonableness of a

sentence for abuse of discretion, considering the totality of the

circumstances.       See Ruiz–Huertas, 792 F.3d at 226.              Sosa's claim

is waived, however, because Sosa makes no specific argument that

demonstrates       how     different     weighing      or    consideration       of

potentially mitigating factors would have changed the outcome of

the case.      Even if we were to excuse Sosa's waiver, the sentencing

court did not abuse its discretion in sentencing him.

               A sentence is substantively reasonable if there is "a

plausible sentencing rationale and a defensible result."                    Martin,

520 F.3d at 96.          The district court met these requirements by


      2   Sosa also rehashes his argument that the 18 U.S.C.
§ 3553(a) factors were inadequately explained. As articulated
above, the district court suitably explained its reasoning under
these factors.


                                       - 10 -
considering, inter alia, Sosa's criminal history, his drug use,

and the dangerousness of machine guns.             After all, "[t]hat the

sentencing court chose not to attach to certain of the mitigating

factors the significance that the appellant thinks they deserved

does not make the sentence unreasonable."           Clogston, 662 F.3d at

593.

            "There is no one reasonable sentence in any given case

but, rather, a universe of reasonable sentencing outcomes."                   Id.

at   592.    The    district   court's      sixty-six     month    sentence    --

representing a modest upward variance from the GSR -- was well

within this universe of the reasonable.

                                     III.

            For    the   reasons   set   forth   above,    we     affirm   Sosa's

sentence.




                                    - 11 -